      Case 3:16-cv-00580-AC     Document 559    Filed 05/22/19   Page 1 of 12



Robert C. Weaver, Jr., OSB #801350
E-Mail: rweaver@gsblaw.com
Paul H. Trinchero, OSB #014397
E-Mail: ptrinchero@gsblaw.com
Eryn Karpinski Hoerster, OSB #106126
E-Mail: ehoerster@gsblaw.com
Daniel L. Keppler, OSB #923537
E-Mail: dkeppler@gsblaw.com
Garvey Schubert Barer, P.C.
121 SW Morrison Street, Eleventh Floor
Portland, Oregon 97204-3141
Telephone: (503) 228-3939

Peter A. Wald (admitted pro hac vice)
E-Mail: peter.wald@lw.com
Gavin M. Masuda (admitted pro hac vice)
E-Mail: gavin.masuda@lw.com
Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, California 94111
Telephone: (415) 391-0600

Attorneys for Defendant Deloitte & Touche LLP
(Additional Counsel Listed on Signature Page)

                         UNITED STATES DISTRICT COURT

                              DISTRICT OF OREGON

                               PORTLAND DIVISION


LAWRENCE P. CIUFFITELLI, for himself      Case No. 3:16-cv-00580-AC
and as Trustee of CIUFFITELLI
REVOCABLE TRUST, et al.,
                                          DEFENDANT DELOITTE &
                Plaintiffs,               TOUCHE LLP’S RESPONSE TO
      v.                                  PLAINTIFFS’ MOTION FOR
                                          PROTECTIVE ORDER
DELOITTE & TOUCHE LLP;
EISNERAMPER LLP; SIDLEY AUSTIN
LLP; TONKON TORP LLP; TD
AMERITRADE, INC.; INTEGRITY BANK
& TRUST; and DUFF & PHELPS, LLC


                Defendants.


DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
        Case 3:16-cv-00580-AC          Document 559        Filed 05/22/19      Page 2 of 12




I.      INTRODUCTION

        Plaintiffs, none of whom were clients of CliftonLarsonAllen Wealth Advisors, LLC

(“CLAWA”), seek to interject themselves into a dispute between Deloitte and CLAWA to

obstruct this third-party discovery on grounds that it is irrelevant and unduly burdensome. But

Plaintiffs lack standing to quash the subpoena because they cannot claim any right of privacy or

privilege in the information sought. Even if Plaintiffs had standing, none of their relevance or

burden objections have merit. The motion should be denied.

II.     BACKGROUND

        Plaintiffs seek to represent a putative class of investors who purchased hundreds of

millions of dollars in securities from Aequitas Commercial Finance and seven other Aequitas

entities. CLAWA is a prominent national registered investment adviser (“RIA”) firm, which

recommended to no fewer than 33 of its clients—all members of the putative class—that they

purchase over $16 million in various Aequitas securities. Deloitte’s subpoena to CLAWA seeks

production of documents that are essential to understanding CLAWA’s role in selling Aequitas

securities.1

        There can be no doubt that CLAWA played a critical role in the sales of those securities

to its clients because, as a fiduciary, CLAWA was obligated to (i) perform adequate due

diligence on the Aequitas entities; (ii) understand its clients’ financial situation, investment



1
  Plaintiffs also moved to quash Request Nos. 2 and 4 in Deloitte’s subpoenas to third-party
investment advisers Aaron D. Maurer and Antonio Ramirez. See Plaintiffs’ Motion for
Protective Order (“Mot.”), Dkt. 545, at 7-9. Maurer and Ramirez have responded to Deloitte
stating that they possess no responsive documents. As a result, Plaintiffs’ Motion for Protective
Order as to these Requests is moot. Deloitte, however, reserves the right to take the depositions
of Maurer and Ramirez and subpoena them for trial. Plaintiffs acknowledge that the instant
Motion does not address Deloitte’s deposition subpoenas to Maurer and Ramirez, as “Plaintiffs
intend to file a separate motion for protective order to limit or preclude those depositions.” Mot.
at 2 n.1.
Page 1 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
        Case 3:16-cv-00580-AC          Document 559        Filed 05/22/19      Page 3 of 12




objectives, and risk tolerances; and (iii) make investment recommendations that were suitable in

light of its clients’ financial situation, investment objectives, and risk tolerances. Indeed,

testimony from this action and related actions uniformly confirms that RIAs like CLAWA—

because of their unique roles as fiduciaries and the trust their clients placed in them—were the

most important factor in their clients’ decisions to purchase Aequitas securities.

       Deloitte’s subpoena therefore seeks CLAWA policies and procedures that will show what

CLAWA believed its fiduciary duties required, vis-à-vis CLAWA’s clients (Request No. 11).

The subpoena seeks evidence of the diligence CLAWA performed because that diligence (if any)

informed CLAWA’s investment recommendations to its clients (Request No. 12). Finally, the

subpoena seeks evidence regarding what CLAWA knew about its clients, because that

understanding determines whether CLAWA’s recommendations were suitable to its clients’

investment needs and objectives (Request Nos. 6, 10, 13). These documents are critical to

Deloitte’s defense that it was CLAWA’s close relationships with its clients and the related advice

it gave—not any conduct by Deloitte—that caused dozens of its clients to invest in Aequitas

securities, despite the clear cautions in Deloitte’s reports and the financial statements it audited.

CLAWA has asserted certain objections to the subpoena and Deloitte’s motion to compel

CLAWA to produce these documents is pending. See Dkt. 506, 520.

II.    ARGUMENT

       A.      Plaintiffs Lack Standing To Quash Deloitte’s Subpoena To CLAWA

       A party generally lacks standing to quash or modify a subpoena served upon a non-party,

“except as to claims of privilege relating to the documents being sought.” See MD Helicopters,

Inc. v. Aerometals, Inc., 2019 WL 1227919, at *5 (E.D. Cal. Mar. 15, 2019). Under this rule,

parties “lack[] standing to object to the subpoena on the grounds of relevance or undue burden.

A party cannot seek to quash a Rule 45 subpoena except to the extent that it has ‘a personal right

Page 2 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
        Case 3:16-cv-00580-AC          Document 559        Filed 05/22/19     Page 4 of 12




or privilege in the information sought to be disclosed.’” Id. (citing Cal. Sportfishing Prot. All. v.

Chico Scrap Metal, Inc., 299 F.R.D. 638, 643 (E.D. Cal. 2014)); accord In re REMEC, Inc. Sec.

Litig., 2008 WL 2282647, at *1 (S.D. Cal. May 30, 2008).

       Plaintiffs cannot claim a personal right of privacy or privilege in the documents Deloitte

seeks for one simple reason: Plaintiffs were not CLAWA clients and therefore did not provide

CLAWA with any personal information or have any privilege with CLAWA. See Mot. at 7-10

(failing to identify any right to privacy or privilege in documents in CLAWA’s possession). The

Motion should be denied on this basis alone. See MD Helicopters, Inc., 2019 WL 1227919, at *5

(finding that “plaintiff lacks standing to object to the [Rule 45] subpoena on grounds of

relevance or undue burden”).

       Because Plaintiffs cannot identify any right to privacy or privilege in CLAWA’s

documents, they claim the subpoena causes them “undue burden and expense”—and that such

showing is sufficient to confer standing to object. Plaintiffs are wrong as a matter of law and

fact. On the law, Plaintiffs omit the holding of In re REMEC, where the court observed that

“[a]s a general proposition, a party lacks standing under [Rule 45] to challenge a subpoena issued

to a non-party unless the party claims a personal right or privilege with respect to the documents

requested in the subpoena.” In re REMEC, Inc. Sec. Litig., 2008 WL 2282647, at *1 (denying

motion to quash third-party subpoena for lack of standing as to all asserted grounds, except as to

work product); see also MD Helicopters, Inc., 2019 WL 1227919, at *5.

       But even assuming Plaintiffs could establish standing based on “undue burden or

expense,” Plaintiffs admit they must show how their “own interests are jeopardized by discovery

sought from a third party.” See Mot. at 4 (citing In re REMEC); see also Local Rule 26-4

(requiring party moving for protective order to demonstrate that “specific prejudice or harm will



Page 3 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
        Case 3:16-cv-00580-AC          Document 559       Filed 05/22/19      Page 5 of 12




result if no order is granted”). Plaintiffs cannot make this factual showing because, while the

subpoena asks CLAWA to incur moderate expense associated with producing the requested

documents, it imposes no burden on Plaintiffs. Indeed, Plaintiffs’ principal objections to the

subpoena sound in relevance—i.e., Plaintiffs’ (mistaken) belief that the requested documents are

unrelated to the claims or defenses at issue in this action. See Mot. at 2 (arguing that Deloitte’s

requests “seek a kitchen pantry of irrelevant material”). But “relevance” does not confer upon

Plaintiffs the standing necessary to object. See MD Helicopters, Inc., 2019 WL 1227919, at *5.

       B.      The Requested Documents Are Relevant To Plaintiffs’ Claims And Deloitte’s
               Defenses

       Deloitte’s subpoena seeks documents that are essential to understanding the role that

CLAWA played in the sales of more than $16 million worth of Aequitas securities to putative

class members. Although CLAWA has stonewalled Deloitte’s efforts to obtain these documents,

other discovery in this action reveals just how important RIAs like CLAWA were to their

clients’ purchase decisions. Among many other examples, Plaintiff Greg Warrick testified to a

longstanding relationship with his RIA (Concert Wealth Management), which recommended that

he purchase Aequitas securities. See Declaration of Gavin M. Masuda in Support of Response

(“Masuda Decl.”) Ex. 1 (Warrick Tr.) at 26:10-20. Mr. Warrick further testified that he learned

of Aequitas through his RIA, received all of his information about Aequitas through in-person

meetings with his RIA, understood that his RIA performed diligence on Aequitas before

recommending that he purchase Aequitas securities, and relied on his RIA’s recommendation

when deciding to purchase. Id. at 44:17-46:17, 63:19-64:9. There can be no dispute that Mr.

Warrick’s RIA was the most important factor in his decision to purchase Aequitas securities.

       The role played by the RIAs in the securities sales at issue is relevant to the claims and/or

defenses in this action for numerous reasons. First, Plaintiffs claim that Aequitas sold securities


Page 4 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
        Case 3:16-cv-00580-AC         Document 559        Filed 05/22/19     Page 6 of 12




“by means of” materially false or misleading statements, in violation of ORS 59.115(1)(b).

Plaintiffs claim these statements were contained in Aequitas’s various private placement

memoranda (“PPMs”)—and that the misleading statements were materially similar over time.

See Dkt. 522 (Pls.’ Mot. for Class Cert.) at 27-28. But as discovery has revealed, Aequitas’s

PPMs had very little to do with its securities sales. Instead, the Aequitas securities were sold “by

means of” a wide-ranging mix of marketing materials (ranging from one-page sheets containing

no financial information, to one-page “tear sheets” showing unaudited financial information, to

PowerPoint presentations touting Aequitas’s supposed history of repaying its investors). See,

e.g., Masuda Decl. Ex. 2 (Taylan Tr.) at 83:1-84:25 (testifying to materials that Aequitas

provided for marketing securities to investors). They also were sold “by means of” the oral

representations that RIAs made to their clients—including representations that the securities

were “safe” and “secure,” in direct contravention of PPM disclosures describing the Aequitas

securities as involving a “HIGH DEGREE OF RISK.” See Masuda Decl. Ex. 3 at 3. All this

information—written and orally conveyed by the RIAs—must be considered in determining

whether Aequitas’s statements to investors were materially false or misleading. See ORS

59.115(1)(b) (providing that only persons not knowing of the untruth or omission may recover

damages).

       Second, Plaintiffs claim that Deloitte “materially aided in” the sales at issue because it

“lent clout” to the Aequitas entities and the securities they sold. See Dkt. 257 (2d Am. Compl.)

¶ 16. But discovery has disproven this aspect of Plaintiffs’ claim because it has revealed instead

that Aequitas actively concealed Deloitte’s audit opinions and audited financial statements from

investors—precisely because Deloitte’s audit opinions and the audited financial statements

emphasized and revealed Aequitas’s precarious financial condition. See Masuda Decl. Ex. 2



Page 5 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
        Case 3:16-cv-00580-AC          Document 559        Filed 05/22/19     Page 7 of 12




(Taylan Tr.) 74:2-75:14. Instead, Aequitas provided RIAs with a litany of other marketing

materials and excerpted financial statements (excluding Deloitte’s audit opinion and the notes to

the financial statements), which the RIAs in turn conveyed to their clients. See, e.g., Masuda

Decl. Ex. 4. Meanwhile, Aequitas misleadingly “touted” Deloitte to the RIAs and investors by

falsely characterizing the status of Deloitte’s audits and the content of its opinions—

characterizations that RIAs then conveyed to their clients. See Masuda Decl. Ex. 2 (Taylan Tr.)

153:23-155:25. Discovery regarding the role played by the RIAs—including CLAWA—in the

securities sales at issue here is critical to determining whether Deloitte “materially aided” in the

challenged sales. See Prince v. Brydon, 307 Or. 146, 149 (1989) (finding that “it is a drafter’s

knowledge, judgment, and assertions reflected in the contents of the documents that are

‘material’ to the sale”). The information Deloitte seeks to obtain from CLAWA may reveal what

CLAWA knew about the Aequitas securities, what it knew about Deloitte’s work in auditing

Aequitas’s financial statements, what it knew about Deloitte’s audit opinions—and what

information CLAWA chose to share with its clients about the Aequitas securities and about

Deloitte.

       Notably, Plaintiffs do not object to the majority of Deloitte’s requests to CLAWA. Their

objections are only as to three categories, which seek (i) policies and procedures that CLAWA

created in order to comply with the Investment Advisers Act of 1940 (“Advisers Act”) (Request

No. 11); (ii) documents regarding the due diligence CLAWA was required to conduct on its

clients’ Aequitas investments (Request No. 12); and (iii) documents related to the suitability

analyses and other services that CLAWA performed in connection with its Aequitas

recommendations to clients (Request Nos. 6 (“suitability analysis” documents), 10 (client




Page 6 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
        Case 3:16-cv-00580-AC         Document 559        Filed 05/22/19     Page 8 of 12




disclosures, waivers, and acknowledgements), and 13 (client investment files)). None of these

objections have merit.

       First, regarding CLAWA’s Advisers Act policies,2 Plaintiffs’ only objection is that these

policies “have nothing whatsoever to do with Plaintiffs’ claims or Deloitte’s defenses.” Mot. at

10. Not so. These policies are critical to understanding how CLAWA interpreted its obligations

under the Advisers Act—which, in turn, informed everything that CLAWA did (or did not do)

with respect to its clients and their Aequitas investments. For example, Deloitte expects that

CLAWA’s policies dictated the extent to which CLAWA was required to perform due diligence

on Aequitas investments before recommending them to their clients—including whether

CLAWA was required to obtain and review Aequitas’s audited financial statements—as well as

what information CLAWA was required to provide to its clients. These documents are relevant

and must be produced.

       Second, regarding CLAWA’s due diligence documents, CLAWA was duty-bound to

perform due diligence sufficient to inform CLAWA’s client recommendations regarding

Aequitas. Supra, pp. 1-2 (discussing role of RIA due diligence). Plaintiffs argue CLAWA’s due

diligence is irrelevant because this Court has ruled that Plaintiffs had no duty of inquiry. See

Mot. at 9. But Deloitte’s subpoena is not addressed to the Plaintiffs or the diligence they

performed; it is addressed to CLAWA, and seeks evidence regarding what CLAWA knew, and




2
  The Advisers Act sets forth, in very broad terms, an RIA’s fiduciary obligations to its clients.
See SEC v. Capital Gains Research Bureau, 375 U.S. 180, 191-92 (1963). It does not, however,
specify the means by which an RIA is to comply with these broad obligations—leaving RIAs to
implement specific policies and procedures within the broad mandates the Advisers Act
provides. See id. Such policies and procedures might include, among other things, policies
governing the extent of due diligence that the RIA must perform, its full and fair disclosure of all
facts material to the client’s engagement, and its provision of suitable investment advice in light
of the client’s financial situation and investment objectives.
Page 7 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
        Case 3:16-cv-00580-AC          Document 559        Filed 05/22/19     Page 9 of 12




what it conveyed (or failed to convey) to its clients. The information CLAWA conveyed to its

clients is relevant to the question of whether the securities at issue were sold “by means of”

materially false or misleading statements (as Plaintiffs allege), and whether Plaintiffs knew the

“truth” regarding the allegedly false and misleading statements on which they rely for their

claims. See supra, pp. 4-5 (describing Plaintiffs’ primary liability claims). And the information

CLAWA did not convey—such as Deloitte’s actual audit opinion and Aequitas’s audited

financial statements, supra, pp. 5-6—is relevant to whether Deloitte’s audit opinion and the

audited financial statements “materially aided” the securities sales to CLAWA’s clients. If, for

example, CLAWA misrepresented or concealed the content of the audit opinions or the audited

financial statements, the jury could reasonably infer that neither Aequitas nor CLAWA believed

that those documents aided sales. CLAWA’s diligence documents also must be produced.

       Finally, regarding CLAWA’s suitability analysis and related documents,3 CLAWA was

duty-bound to understand its clients’ financial condition and risk tolerances, and to recommend

securities that were “suitable” in light of this information. Supra, pp. 1-2. In order to obtain this

understanding, RIAs typically will conduct interviews of their clients and request limited

financial documentation in order to obtain a general understanding of their clients’ financial

condition and ability to bear risk. See Masuda Decl. Ex. 2 (Taylan Tr.) 26:24-27:4 (requiring

clients to complete financial questionnaires). RIAs then use that understanding to match their

clients’ profiles and objectives to “suitable” investments. Id. The suitability analyses CLAWA

performed, if any, go to the heart of CLAWA’s recommendations to its clients—who claim



3
  Deloitte is willing to limit Request Nos. 6 and 13 to documents related to the Aequitas
transactions by CLAWA’s clients, as it did in conferring with Plaintiffs over Deloitte’s subpoena
to Messrs. Maurer and Ramirez. Mot. at 8. Regardless, CLAWA has objected to producing
documents responsive to Request Nos. 6 and 13, even if limited to Aequitas transactions. See
Dkt. 520-1, at 43-54.
Page 8 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
        Case 3:16-cv-00580-AC         Document 559        Filed 05/22/19       Page 10 of 12




(through the putative class) they were misled into believing that Aequitas securities were “safe”

and “secure.” Dkt. 257 ¶¶ 2. These claims simply cannot be squared with Aequitas’s PPMs, all

of which described the subject securities as “INVOLV[ING] A HIGH DEGREE OF RISK” and

intended only for investors who could afford to lose their entire investment. See Masuda Decl.

Ex. 3, at 3.

        Against this, Plaintiffs misleadingly argue that the Court’s order denying Deloitte

discovery of documents (“Order”), Dkt. 421, related to Plaintiffs’ financial condition (“financial

condition documents”)—defined to include documents like tax returns and brokerage

statements—precludes discovery of CLAWA’s suitability analyses. See Mot. at 7.4 Plaintiffs’

argument is misplaced, because the purpose of Deloitte’s request to CLAWA is different from

the purpose of its financial condition documents request—which was to discover whether

Plaintiffs qualified as “accredited investors” under applicable federal law.

        Here, as discussed above, these documents are relevant to CLAWA’s understanding of its

clients and the appropriateness of its investment recommendations—which are simply different

issues. Supra, pp. 1-2. Moreover, the documents Deloitte seeks from CLAWA are different in

nature from the financial condition documents that Deloitte sought from Plaintiffs. As noted

above, suitability analyses do not typically involve a full review of an investor’s financial

condition or its federal tax returns; instead, an RIA typically will ask questions to understand

their clients’ risk tolerance and financial objectives. These documents could contain information

about investors’ net worth. But if they did include such information, such inclusion would only



4
  Plaintiffs say that they intend to seek judgment on the pleadings and/or partial summary
judgment as to certain of Deloitte’s “comparative-fault like” defenses and equitable defenses.
Mot. at 6. This is a red herring. Deloitte does not argue that the requested documents are
relevant to these affirmative defenses; rather Request Nos. 6, 10, and 13 are relevant to
Plaintiffs’ secondary-liability claims and Deloitte’s ability to rebut those claims.
Page 9 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
       Case 3:16-cv-00580-AC          Document 559        Filed 05/22/19     Page 11 of 12




confirm the information’s relevance to CLAWA’s investment recommendation. Deloitte expects

that such analyses would be documented in CLAWA forms or files that would not be

burdensome to produce. These requests are not, as Plaintiffs suggest, a backdoor attempt to

obtain documents related to Plaintiffs’ status as accredited investors.5

III.    CONCLUSION

       For the foregoing reasons, Deloitte respectfully requests that the Court deny Plaintiffs’

Motion for Protective Order.




5
  Even if the Court’s Order precluded documents related to the financial condition and
investment experience of CLAWA’s clients, this would not warrant quashing the entirety of
Request Nos. 6, 10 or 13. Request No. 10 does not seek any information that would reveal a
client’s “financial condition,” and Plaintiffs fail to explain how this Court’s Order precludes the
discovery sought by Request No. 10. In addition, Plaintiffs ignore that Request Nos. 6 and 13
seek other relevant information that does not implicate “financial condition” issues -- such as
CLAWA’s investment strategy and client investment restrictions. Because Plaintiffs’ Motion
cannot assert that these documents are precluded by the Court’s Order, the Court must—at
minimum—allow Request Nos. 6, 10, and 13 to the extent that they do not concern a CLAWA
client’s financial condition.
Page 10 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
     Case 3:16-cv-00580-AC   Document 559    Filed 05/22/19    Page 12 of 12



 Dated: May 22, 2019                 Respectfully submitted,

                                     LATHAM & WATKINS LLP

                                    By: /s/ Peter A. Wald
                                     Peter A. Wald (admitted pro hac vice)
                                     Gavin M. Masuda (admitted pro hac vice)
                                     Nicole C. Valco (admitted pro hac vice)
                                     Marcy C. Priedeman (admitted pro hac vice)
                                     505 Montgomery Street, Suite 2000
                                     San Francisco, CA 94111-6538
                                     Telephone: (415) 391-0600
                                     Email: peter.wald@lw.com
                                     gavin.masuda@lw.com
                                     nicole.valco@lw.com
                                     marcy.priedeman@lw.com

                                     And–

                                     Nicholas J. Siciliano (admitted pro hac vice)
                                     LATHAM & WATKINS LLP
                                     330 North Wabash Avenue, Suite 2800
                                     Chicago, IL 60611
                                     Telephone: (312) 876-7700
                                     Email: nicholas.siciliano@lw.com

                                     -And-

                                     Robert C. Weaver, Jr., OSB No. 801350
                                     Gary I. Grenley, OSB No. 751380
                                     Paul H. Trinchero, OSB No. 014397
                                     Eryn Karpinski Hoerster, OSB No. 106126
                                     Daniel L. Keppler, OSB No. 923537
                                     GARVEY SCHUBERT BARER, P.C.
                                     121 SW Morrison Street, 11th Floor
                                     Portland, OR 97204
                                     Telephone: (503) 228-3939
                                     Email: rweaver@gsblaw.com
                                     ggrenley@gsblaw.com
                                     ptrinchero@gsblaw.com
                                     ehoerster@gsblaw.com
                                     dkeppler@gsblaw.com

                                     Attorneys for Defendant Deloitte & Touche
                                     LLP




Page 11 – DELOITTE & TOUCHE LLP’S RESPONSE TO
PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
